DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Non-Final office action is in response to application 16/584,136, application filed on 09/26/2019.  
3.	Claims 1-18 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 12/20/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1, 4-9, 11-12, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Apostolos et al. (US PG Pub No. 2018/02620595).

Apostolos teaches:
An apparatus for providing power to an electrical device (see charging electrical device, i.e. EV battery, energy storage device, using ambient RF power, paragraph [0011, 0025-0029]), the power scavenged from ambient radio frequency energy (see power scavenging mode, paragraph [0009], see RF power scavenging mode, paragraph [0029], see ambient RF energy, paragraph [0029]), the apparatus comprising:
at least one antenna element, disposed in a loop or in a portion of a loop (RF charging loops, see Title; see loop antenna, Abstract; see charging loop antenna, paragraph [0013-0019]); 
a detector, coupled to the antenna, for detecting radio frequency energy in a Frequency Modulation (FM) broadcast band (device/meter which detects RF energy, paragraph [0018]; RF energy detector to determined detected power level, paragraph [0020-0025]);
a rectifier, coupled to the detector, for providing a direct current output; and a battery, coupled to be charged by the rectifier (see rectifier, paragraph [0011]; rectifier for providing current output to charge battery  116, paragraphs [0011-0015], Figure 1, 114, rectifier 114 of Figure 3).

8.          With respect to claim 4, Apostolos teaches:
 wherein the detector is one of an electric dipole mode or magnetic dipole mode detector (see dipole elements, electric dipole mode, paragraph [0030]; see dipoles, paragraph [0030]; one or more dipole elements within detecting RF energy, see claim 11 of reference).

9.          With respect to claim 5, Apostolos teaches:
the antenna further comprises a pair of loops, each loop providing two output terminals (see two RF loops, paragraph [0010, 0022]; single-turn wire loops, paragraph [0025]; see wire loops 110 and 210, each having two outputs, Figure 2, paragraph [0025-0028]); and
the detector is a four port circuit, with two ports coupled to the two outputs of a first one of the antenna elements, and two other ports coupled to the two outputs of a second one of the antenna elements (see detector coupled to wire loops, Figure 2, paragraphs [0020-0025], [0026-0029]).

10.          With respect to claim 6, Apostolos teaches:
wherein the detector is tunable to different frequencies (detector, tuning to different frequencies, paragraph [0018-0026]).

11.          With respect to claim 7, Apostolos teaches:
a controller, coupled to control the tunable detector (see controller/regulator/tuner, paragraphs [0018-0026]). 

12.          With respect to claim 8, Apostolos teaches:
(see housing, 112, Figure 1, within vehicle, vehicle itself as housing, components within vehicle in separate housing); and
wherein the antenna elements are provided by two or more metallic rods extending from the housing (see metallic flooring of vehicle, at base of antenna, paragraph [0017]; see metallic pipe, see claim 7 of reference).

13.          With respect to claim 9, Apostolos teaches:
wherein at least one antenna elements are provided by or within handlebars of a vehicle (see location of antenna in vehicle, paragraphs [0011-0018], [0026]-[0029]).

14.          With respect to claim 11, Apostolos teaches:
a controller, for selectively coupling the battery to the rectifier or to some other power source (see source of power as AC main line, source of power as ambient RF scavenged power, paragraphs [0011-0019]).

15.          With respect to claim 12, Apostolos teaches:
	A method for scavenging power from one or more Frequency Modulation FM broadcast band signal (see power scavenging mode, paragraph [0009], see RF power scavenging mode, paragraph [0029], see ambient RF energy, paragraph [0029]),
receiving, via at least one antenna element having a loop shape or a portion of a loop shape, a received radio signal (RF charging loops, see Title; see loop antenna, Abstract; see charging loop antenna, paragraph [0013-0019]);
(device/meter which detects RF energy, paragraph [0018]; RF energy detector to determined detected power level, paragraph [0020-0025]);
generating a direct current output from the received radio signal (see amplifier for providing current output, paragraph [0026]); and 
charging an energy storage device by using the direct current output (see rectifier providing direct current output to charge battery, paragraph [0011]; rectifier for providing current output to charge battery  116, paragraphs [0011-0015], Figure 1, 114, rectifier 114 of Figure 3).

16.          With respect to claim 15, Apostolos teaches:
wherein the detecting step is one or both of electric dipole mode detecting or magnetic dipole mode detecting (see dipole elements, electric dipole mode, paragraph [0030]; see dipoles, paragraph [0030]; one or more dipole elements within detecting RF energy, see claim 11 of reference).

17.          With respect to claim 16, Apostolos teaches:
tuning to two or more frequencies within the FM band (detector, tuning to different frequencies, paragraph [0018-0026]).

18.          With respect to claim 18, Apostolos teaches:
selectively coupling the battery to the direct current output or to some other power source (see source of power as AC main line, source of power as ambient RF scavenged power, paragraphs [0011-0019]).

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.	Claims 2-3, 10, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apostolos et al. (US PG Pub No. 2018/02620595) in view of Khoche et al (US PG Pub No. 2019/0222055).

22. 	With respect to claim 2, Apostolos appears to be silent regarding:
wherein the antenna element is a rim of a vehicle wheel or a conductor disposed within a rim of a vehicle wheel.
However, Khoche teaches:
(see Khoche paragraphs [0058-0061] which discuss harvesting RF power, antenna/harvesting sense circuit in rim of vehicle).

It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Khoche’s rim of vehicle location for the antenna or as the antenna because: it would be advantageous to Apostolos to have incorporated the entirety or portion thereof the antenna within the rim or as the rim of the vehicle to give the vehicle greater access to scavenged/harvested RF power from the ambient environment (see Khoche paragraphs [0058-0061] which discuss harvesting RF power, antenna/harvesting sense circuit in rim of vehicle; then see Apostolos paragraphs [0020-0025] which discuss size of loops enclosing or nearly enclosing size of vehicle, nearly aligned loops, to take advantage of FM ambient energy, effectively suggesting that if the antenna is at ground level or within a ground plane, or within the vehicle at near ground level, and since the wheel is metallic, it makes a good location for antenna/FM-harvesting/scavenging sense/detection components).  

23.          With respect to claim 3, Khoche teaches:
a capacitive coupler, disposed adjacent the vehicle wheel, to provide a capacitive connection to the detector (see capacitive coupler, connection to detector/sensor).

24.          With respect to claim 10, Khoche teaches:
(see Khoche paragraphs [0058-0061] which discuss harvesting RF power, antenna/harvesting sense circuit in rim of vehicle).

25.          With respect to claim 13, Khoche teaches:
providing the antenna element as one or more of a rim of a vehicle wheel (see Khoche paragraphs [0058-0061] which discuss harvesting RF power, antenna/harvesting sense circuit in rim of vehicle);
a wire conductor disposed within a rim of a vehicle wheel; or handlebars of a vehicle (see Khoche paragraphs [0058-0061] which discuss harvesting RF power, antenna/harvesting sense circuit in rim of vehicle).

26.          With respect to claim 14, Khoche teaches:
capacitively coupling to the antenna element at a location adjacent the vehicle wheel (capacitive coupler, connection to detector/sensor).

27.          With respect to claim 17, Khoche teaches:
wherein the detecting is performed at a location adjacent an axle of a vehicle wheel (Khoche paragraphs [0058-0061] which discuss harvesting RF power, antenna/harvesting sense circuit in rim of vehicle).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851